
	
		III
		111th CONGRESS
		1st Session
		S. RES. 129
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Ms. Landrieu (for
			 herself, Mr. Vitter, and
			 Mr. McConnell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending Louisiana jockey Calvin Borel
		  for his victory in the 135th Kentucky Derby.
	
	
		Whereas Calvin Borel, born and raised in St. Martin
			 Parish, Louisiana, began riding match horse races in the State of Louisiana at
			 the age of 8;
		Whereas Mr. Borel began his professional career as a
			 jockey at the age of 16;
		Whereas Mr. Borel has won more than 4,500 career
			 starts;
		Whereas Mr. Borel won the 135th Kentucky Derby by a
			 6-3/4 length, the greatest winning margin since
			 1946;
		Whereas Mr. Borel is the only jockey since 1993 to win the
			 Kentucky Oaks and the Kentucky Derby in the same year; and
		Whereas in 2 minutes and 2.66 seconds, Mr. Borel and Mine
			 that Bird completed the race and placed first place, making it Mr. Borel's
			 second Kentucky Derby victory: Now, therefore, be it
		
	
		That the Senate commends Calvin Borel
			 and Mine that Bird, for their victory at the 135th Kentucky Derby.
		
